Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings filed on 03/03/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keeffe (2018/01/00929 A1).

Regarding claim 1, O’Keeffe discloses a system (figs. 1-21) comprising: an array of photodetectors photodetector and/or detector array and/or photodetector array 150 [pars. 0003, 0006-7, 0013, 0017, 0054, 0061]; 
a fiber laser (i.e. light emitters 120a and 120b-c) (fig. 1A; 3A) [pars. 00540; 
an optical switch (i.e. micromirror array 130a and 130b and/or switchable mirror multiplexer 920) [pars. 0008, 0094-95] connected to the fiber laser; 
an array of optical fibers (i.e. CFOB 175a and 175b, 310a and/or 310b) (figs. 1A-1C; 3A) [pars. 0009, 0055 and 0067] connected to the optical switch (i.e. micromirror array 130a and 130b and/or switchable mirror multiplexer 920), at least some of the optical fibers of the array of optical fibers (i.e. CFOB 175a and 175b, 310a and/or 310b) implicitly being aimed into different fields of illumination each positioned to be detected by a different segment of the array of photodetectors, each segment of the array of photodetectors being smaller than the array of photodetectors is included in the range detection provide using a plurality of small CFOBs in appropriate locations and/or each optic fiber (e.g. fiber 180) functions to transport light reflections from a small portion of a FOV [pars. 0003, 0006-7, 0013, 0017 and 0054].

As to claim 2, O’Keeffe also discloses plurality of fiber laser (i.e. light emitters 120a and 120b-c) includes a second fiber laser, a second optical switch is included in (i.e. micromirror array 130a and 130b) connected to the second fiber laser that is included in the plurality of fiber laser (i.e. light emitters 120a and 120b-c), and a second array of optical fibers  is included in (i.e. CFOB 175a and 175b, 310a and/or 310b) connected to the second optical switch that is included in (i.e. micromirror array 130a and 130b), implicitly at least some of the optical fibers of the second array of optical fibers being aimed into different fields of illumination each positioned to be detected by a different segment of the array of photodetectors [pars. 0058-62].

As to claim 3, O’Keeffe also discloses wherein implicitly the fields of illumination of the optical fibers of the second array of optical fibers that is included in (i.e. CFOB 175a and 175b, 310a and/or 310b) are different than the fields of illumination of the optical fibers of the array of optical fibers, as can be seen in drawing fig. 1A.

As to claims 4-8, O’Keeffe also discloses a structure of a method/system that is implementing limitations such as, wherein a second array of photodetectors is included photodetector/detector array, and/or photodetector array 150 [pars. 0003, 0006-7, 0013, 0017, 0054, 0061] is implicitly spaced from the array of photodetectors, implicitly at least some of the optical fibers of the array of optical fibers (i.e. CFOB 175a and 175b, 310a and/or 310b) being aimed into different fields of illumination each positioned to be detected by a different segment of the second array of photodetectors that is included photodetector/detector array, and/or photodetector array 150, each segment of the second array of photodetectors being smaller than the second array of photodetectors is included in the range detection provide using a plurality of small CFOBs in appropriate locations and/or each optic fiber (e.g. fiber 180) functions to transport light reflections from a small portion of a FOV [pars. 0003, 0006-7, 0013, 0017 and 0054] (claim 4); and inherently wherein the array of photodetectors the photodetector/detector array, and/or photodetector array 150 and the second array of photodetectors that is included in photodetector/detector array, and/or photodetector array 150 are implicitly aimed in different directions [pars. 0061-62 and 0064](claim 5); wherein at least some of the optical fibers of the array of optical fibers are curved (i.e. CFOB 175a and 175b, 310a and/or 310b), as can be seen in drawing fig. 1A(claim 6); an optical fiber connecting the fiber laser (i.e. light emitters 120a and 120b-c) (fig. 1A; 3A) to the optical switch (i.e. micromirror array 130a and 130b) (claim 7); and wherein the segments of the array of photodetectors photodetector/detector array, and/or photodetector array 150 and the array of optical fibers (i.e. CFOB 175a and 175b, 310a and/or 310b) are each arranged in a grid having more than one row and more than one column, as can be seen in drawing (fig. 1A: 187a/b)(claim 8).
As to claims 9-12, O’Keeffe also discloses a structure of a method/system that is implementing limitations such as, comprising a computer having a processor and memory storing instructions executable by the processor to adjust the optical switch to selectively connect the fiber laser with different ones of the optical fibers [pars. 0054, 0077, 0080 and 0141](claim 9);  wherein the memory stores instructions executable by the processor to adjust the optical switch through a sequence of positions aimed different ones of the optical fibers and to emit light from the light emitter at each position (claim 10); wherein the memory stores instructions executable by the processor to adjust the optical switch so that each segment of the array of photodetectors photodetector/detector array, and/or photodetector array 150 is illuminated at least once in the sequence (claim 11); and wherein the memory stores instructions executable by the processor to, at each position of the sequence, operate the segment of the array of photodetectors for which the field of illumination is positioned to be detected by and to disable the remaining photodetectors of the array of photodetectors photodetector/detector array, and/or photodetector array 150 [pars. 0136, and 0141] (claim 12).

As to claims 13-18 and 19-24, O’Keeffe also discloses a computer/method (claim 19) having a processor and memory storing instructions executable by the processor [pars. 0136-0141] to: supply light to an optical switch from (i.e. light emitters 120a and 120b-c); the computer executed by a processor to adjust the optical switch (i.e. micromirror array 130a and 130b and/or switchable mirror multiplexer 920) [pars. 0008, 0094-95] (i.e. micromirror array 130a and 130b and/or switchable mirror multiplexer 920) [pars. 0008, 0094-95] to selectively illuminate different ones of an array of optical fibers (i.e. CFOB 175a and 175b, 310a and/or 310b) (figs. 1A-1C; 3A) [pars. 0009, 0055 and 0067], at least some of the optical fibers (i.e. CFOB 175a and 175b, 310a and/or 310b) (figs. 1A-1C; 3A) [pars. 0009, 0055 and 0067] being aimed into different fields of illumination each positioned to be detected by a different segment of an array of photodetectors photodetector and/or detector array and/or photodetector array 150 [pars. 0003, 0006-7, 0013, 0017, 0054, 0061], each segment of the array of photodetectors being smaller than the array of photodetectors is included in the range detection provide using a plurality of small CFOBs in appropriate locations and/or each optic fiber (e.g. fiber 180) functions to transport light reflections from a small portion of a FOV [pars. 0003, 0006-7, 0013, 0017 and 0054]; and detect light reflected in the field of illumination with the photodetectors the photodetector and/or detector array and/or photodetector array 150 (claim 13); wherein the memory stores instructions executable by the processor to adjust the optical switch through a sequence of positions aimed different ones of the optical fibers (i.e. CFOB 175a and 175b, 310a and/or 310b) and to supply light to the optical switch (i.e. micromirror array 130a and 130b and/or switchable mirror multiplexer 920) [pars. 0008, 0094-95] at each position (claims 14 and 20); wherein the memory stores instructions executable by the processor to adjust the optical switch so that each segment of the array of photodetectors photodetector and/or detector array and/or photodetector array 150 is illuminated at least once in the sequence (claims 15 and 21); wherein the memory stores instructions executable by the processor to, at each position of the sequence, operate the segment of the array of photodetectors for which the field of illumination is positioned to be detected by and to disable the remaining photodetectors of the array of photodetectors photodetector and/or detector array and/or photodetector array 150 (claims 16 and 22); wherein the memory stores instructions executable by the processor to adjust the optical switch to deviate from the sequence of positions and return to one of the positions based on previous detection of light at that position (claims 17 and 23); and wherein the memory stores instructions to detect a scene of light reflected in the field of illumination with each segment and stitch together the scenes from adjacent ones of the segments to form a frame (claims 18 and 24)[pars. 0141-146].
For the purposes of clarity, the structure of the method recited in claims 19-24 are symmetrical to the structure the claims computer having a processor and memory storing instructions executable by the processor recited in claims 13-18, the method claims 19-24 are taught/suggested by the functions shown/stated/set forth with regards to the claims computer having a processor and memory storing instructions executable by the processor claims 13-18 as rejected above as being anticipated by O’Keeffe.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art system/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886